An unpublis

SUPREME Coum

‘- order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123.

IN THE SUPREME COURT OF THE STATE OF NEVADA

MICHAEL B. GUTIERREZ, No. 68188
Appellant,
vs. I
THE STATE OF NEVADA, F g gm E
Respondent.

JUL 09 2015

ClE ’. LlN EMAN
CL F L P i E 0* T
BY ' ,.
. D V LERK

This appeal was initiated by the ﬁling of a pro se appeal.

 

ORDER DISMISSING APPEAL

Ninth Judicial District Court: Douglas County; Nathan Tod Young, J udge.

The notice of appeal wag untimely ﬁled. NRAP 400); NRS
34.5750); NRAP 28(a); NRAP 2603). Because an untimely notice of appeal
fails to vest jurisdiction in this court, Lazada v. State, 110 Nev. 349, 352,
871 P.2d 944, 946 (1994), we conclude that we lack jurisdiction to consider

this appeal, and we
ORDER this appeal DISMISSED.

}

pic/lea ,J.
Pickering

cc: Hon. Nathan Tad Young, District J udge
Michael B. Gutierrez
Attorney General/Carson City
Douglas County District Attorney/Minden
Douglas County Clerk